Stephens, J.
The headnotes need no elaboration. The record shows the following: On June 3, 1890, Angus M. Lang, desiring to divide certain property belonging to him, executed two deeds of conveyance, one of which conveyed part of the land to the Daniel children, who were children of a deceased daughter, and the other of which conveyed the other part of the land to Isabella Augusta Eogers, a living daughter. The deed to the Daniel children contained the following description: "All that tract or parcel of land situate, lying and being in the said county of Liberty, State of Georgia, originally granted to Jacob Delk, May 9, 1839, containing one hundred and ninety-five acres, also all that other tract or parcel of land situate, lying and being in said county and State, originally granted to Fleming Terrell, December 28, 1847, and containing one hundred and fifty acres, except .one hundred and *660thirty-nine acres cut off said original tract for W. G. Sheppard, the part of the tract therein conveyed being 111 acres, together with all the rights and privileges thereunto belonging, forever in fee simple.” The deed to Isabella Augusta Rogers contained the following description: “All that tract or parcel of land situate, lying and being in said county of Liberty, State of Georgia, containing four hundred and eighty (480) acres, one hundred and seventy (170) acres of which was originally granted to Mary Price; the rest of said four hundred and eighty (480) acres known as the Sloan survey and Samuel Delk survey, and bounded north by land this day conveyed to Janie, Ann Eliza, Maud and Cleburne Daniel, grandchildren of said Angus M. Lang, south by lands of Capt. E. P. Miller, east by lands of Sam Eraser, and west by lands of Wheeler and J. R. Martin; together with all the rights and privileges thereunto belonging, in fee simple.”
Afterwards, on January 35, 1904, the Daniel children conveyed the timber rights in their land for a period of ten years, with the right of renewal for a further period of ten years, to the Hilton & Dodge Lumber Company, describing the lands therein as follows: “two tracts of land — one known as the Shaw tract and the other known as the Delk tract; the two tracts containing three hundred and six.(306) acres, and bounded as follows: north by lands of William Sheppard, east by lands of Millard Rogers and Edmund Daniel, south by lands of J. R. Martin, and west by lands of J. R. Martin.”
This timber lease was afterwards renewed to the plaintiff, the Southern Timber Company, who it seems had succeeded to the rights of the Hilton & Dodge Lumber Company. The renewal contracts were dated March 30, 1917, as to three of the Daniel children, and February 3, 1919, as to one of the Daniel children. Both of these renewal contracts, which were executed by all the Daniel children, referred, for a description of the land, to the lease made to the Hilton & Dodge Lumber Company, January 35, 1904. The defendant, J. Morgan Bland, is the successor in title to Isabella Augusta Rogers.
The present litigation arises out of a dispute between the plaintiff, the' Southern Timber Company, and the defendant, J. Morgan Bland, over the dividing line between the two tracts of property. The plaintiff is suing the defendant in trover to recover the value *661of timber cut by the defendant, which the plaintiff alleges and claims was cut from the land described in the plaintiff’s timber lease, to which timber the plaintiff claims title. Eecognition of -the line claimed by the defendant as having been established by acquiescence for a period of more than seven years by the landowners of both tracts would give to the defendant title to certain of the land comprised within the description of the Daniel deed from Lang, the timber rights to which had been conveyed to the plaintiff. The evidence adduced for the purpose of establishing the line by acquiescence is as indicated in the headnotes.
The verdict found for the defendant was necessarily based upon a finding that the line contended for by the defendant had been established by acquiescence as the dividing line between the two tracts of land. The dividing line between the two tracts as indicated in the descriptions in the deeds from A. M. Lang to the Daniel children and to Eogers is capable of definite ascertainment by identification of the Mary-Price tract. This line the surveyors found by reference to recorded deeds, including the deed to the Mary-Price tract. The evidence as to this is without dispute, and, upon the failure of the evidence to establish the line contended for by the defendant by acquiescence, establishes the line found by the surveyors as the true line, and establishes the plaintiff’s title to the timber sued for.

Judgment reversed.

Jenkins, P. J., and Bell, J., concur.